Case 4:18-cv-02533 Document 128 Filed on 03/10/21 in TXSD Page 1 of 2




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 11, 2021
                                                                Nathan Ochsner, Clerk
Case 4:18-cv-02533 Document 128 Filed on 03/10/21 in TXSD Page 2 of 2
